DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/14/2022 has been entered. Claims 1-11 and 21-22 remain pending in the application, and claims 12-20 have been cancelled in response to the election. 
Response to Arguments
Applicant's arguments filed 1/14/2022 have been fully considered but they are not persuasive. Furthermore, applicant’s arguments with respect to claim(s) 1, 5, 7, and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
Claims 1-5, 10-11, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a semi-tube slider that moves independently of the first jaw member, as in lines 12-14, but seems to contradict itself in lines 14-17 in which the semi-tube slider “urges” the first jaw member towards the second jaw member, thus requiring some level of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lesko et al 2017 (US PGPub 2017/0164973, hereby referred to as “Lesko”, as cited in the previous Office Action 10/15/2021) in view of Hasson 1993 (US Patent No. 5,250,056).
Regarding claims 1 and 5, Lesko discloses all the limitations of both claims 1 and 5, as disclosed in the previous Office Action, but is silent to a semi-tube slider. Hasson discloses a forceps device 356 with a semi-tube slider (sleeve 364, Figure 17) movable, independent of the movement of the first jaw member (sleeve 364 moves from left to right once rod 358 is prevented from moving further backwards upon hitting end cap 378), between a retracted position, wherein the semi-tube slider is disposed proximally of the first and second jaw members (retracted position is interpreted to be before rod 358 reaches end cap 378), and an extended position, wherein the semi-tube slider extends about the first jaw member (extended position is interpreted to be after rod 358 is prevented from moving and moves sleeve 364 to and urges the first jaw member from the approximated position further towards the second jaw member to apply a second, greater grasping force to tissue disposed between the first and second jaw members (sleeve 364 produces an enhanced squeezing force on jaws 360, 362; Col. 12 lines 22-44). Sleeve 364 meets the “semi-tube” limitation as seen in the annotated Figure 17 below, because of slot 366 that allows for movement of grips 368, 370 during regular operation (Col. 11 lines 65-68), creating a partial cross-section. Furthermore, sleeve 364 doesn’t extend along the entire device, thus reading on the “semi” limitation as being partial in the longitudinal direction.

    PNG
    media_image1.png
    317
    694
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Lesko’s ultrasonic forceps device with Hasson’s multi-force device in order to develop a second predetermined force on the jaws and positively hold the object between the jaws in place (Col. 2 lines 20-30). Claims 2-5, 10-11, and 21 are thus also rejected for being directly dependent on claim 1, and claims 6-9 are also rejected for being directly dependent on claim 5.
Regarding claim 7, Lesko discloses all the limitations as disclosed in the previous Office Action, but is silent to a semi-tube slider actuator. Hasson discloses grip 370 which connects to sleeve 364 and thus controls the movement between rod 358 and sleeve 364 (Col. 12 lines 1-4).
Regarding claim 10, Lesko discloses all the limitations as demonstrated above in claim 1, but is silent to a complementary semi-tube slider. Hasson discloses sleeve 364 which is compatible/supportive of jaws 360, 362, where compatible and supportive are synonymous with complementary and thus anticipate the instant limitation. Hasson discloses that the sleeve is radial and thus is shaped to fit around an inherently cylindrical operating rod (Col. 3 lines 55-59).
Regarding claim 21, the surgical instrument according to claim 1 (demonstrated previously), wherein the first jaw member defines a first cross-sectional shape (Figure 8A shows first jaw member 210 with a round cross-section) different from a second cross-sectional shape defined by the second jaw member (second jaw member 240 shows a different cross-section than jaw 210), but is silent to a semi-tube slider. Hasson discloses the semi-tube slider is configured to apply the second grasping force to tissue without contacting the second jaw member (sleeve applies second force by acting on at least one jaw, not necessitating contact between both jaws, Col. 3 lines 55-59).
Regarding claim 22, the surgical instrument according to claim 21 (demonstrated previously), wherein the semi-tube slider defines a third cross-sectional shape corresponding with the first cross-sectional shape of the first jaw member (sleeve 112 is cited to surround body 72, and sleeve 112 acts similarly to sleeve 364, as seen in Figures 3-5, and has a different cross-section from jaws 86, 88).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY K SLOAN whose telephone number is (571)272-0818. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NANCY K SLOAN/
Examiner, Art Unit 3794                                                                                                                                                                                           
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794